UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6048


ROBERT GRAHAM, JR.,

                Petitioner - Appellant,

          v.

STATE ATTORNEY GENERAL; LEROY CARTLEDGE,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:12-cv-02699-CMC)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Graham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Graham, Jr., a state prisoner, seeks to appeal

the district court’s order accepting the recommendations of the

magistrate judge to construe his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition as a 28 U.S.C. § 2254 (2006) petition and

to dismiss the petition as successive and unauthorized.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard    by

demonstrating         that     reasonable       jurists    would     find     that    the

district       court’s      assessment   of     the    constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,    529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Graham has not made the requisite showing.                      Accordingly, we

deny     Graham’s      request     for   appointment        of     counsel,    deny    a

                                            2
certificate   of    appealability,        and   dismiss      the   appeal.      We

dispense   with     oral   argument   because         the    facts   and     legal

contentions   are   adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      3